FILED
                              NOT FOR PUBLICATION                            JAN 05 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



 MANUEL GARCIA-GALVEZ,                            No. 07-72698

               Petitioner,                        Agency No. A098-112-569

   v.
                                                  MEMORANDUM *
 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                             Submitted December 15, 2009 **

Before:        GOODWIN, WALLACE, and FISHER, Circuit Judges.

        Manuel Garcia-Galvez, a native and citizen of El Salvador, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order affirming an

immigration judge’s (“IJ”) decision denying his application for asylum,



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

KN/Research
withholding of removal, and the Convention Against Torture (“CAT”). Our

jurisdiction is governed by 8 U.S.C. § 1252. We review de novo questions of law,

Cerezo v. Mukasey, 512 F.3d 1163, 1166 (9th Cir. 2008), except to the extent that

deference is owed to the BIA’s determination of the governing statutes and

regulations, Simeonov v. Ashcroft, 371 F.3d 532, 535 (9th Cir. 2004). We review

factual findings for substantial evidence. Zehatye v. Gonzales, 453 F.3d 1182,

1184-85 (9th Cir. 2006). We dismiss in part and deny in part the petition for

review.

       We lack jurisdiction to consider petitioner’s claim that the IJ erred by

excluding certain documents from the record. See Barron v. Ashcroft, 358 F.3d
674, 677-78 (9th Cir. 2004).

       We reject petitioner’s claim that he is eligible for asylum and withholding of

removal based on his membership in a particular social group, namely, El

Salvadoreans who refuse to join gangs and are consequently threatened. See

Barrios v. Holder, 581 F.3d 849, 854-56 (9th Cir. 2009) (rejecting as a particular

social group “young males in Guatemala who are targeted for gang recruitment but

refuse because they disagree with the gang’s criminal activities”); Santos-Lemus v.

Mukasey, 542 F.3d 738, 745-46 (9th Cir. 2008) (rejecting as a particular social

group “young men in El Salvador resisting gang violence”) (internal quotation


KN/Research                                2                                      07-72698
omitted). Substantial evidence supports the agency’s finding that petitioner failed

to establish persecution on account of political opinion. See Santos-Lemus, 542
F.3d 738 at 747. Accordingly, because petitioner failed to establish that he was

persecuted and that he fears persecution on account of a protected ground, we deny

the petition as to his asylum and withholding of removal claims. See Barrios, 581
F.3d at 856.

       Substantial evidence also supports the agency’s denial of CAT relief because

petitioner failed to establish a likelihood of torture in El Salvador. See Wakkary v.

Holder, 558 F.3d 1049, 1067-68 (9th Cir. 2009).

       PETITION FOR REVIEW DISMISSED in part; DENIED in part.




KN/Research                               3                                    07-72698